Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harley et al. (US 2009/0194344 A1, hereinafter Harley).

Regarding claim 1, Harley teaches, 
A pressure sensor (mutual capacitance sensing system, [0012] line 1), comprising: a first substrate (at least one substrate [0033] line 3); a pressure sensing layer (touch sensing layer 104, [0033] line 11, Figure 3,4)  on one surface of the first substrate; and a driving electrode (plurality of drive electrodes, [0012] line 6) and a sensing electrode (A plurality of sense electrode, [0012], line 10) on the pressure sensing layer and spaced apart (Figure 3 and Figure 4) from each other, wherein the driving electrode and the sensing electrode are on a same layer (electrode array 62 is disposed in a single layer, [0037], lines 2-3), and each of the driving electrode and the sensing electrode is directly on the pressure sensing layer (touch layer Figure 3, Figure 5 and Figure 6).


Regarding claim 14, Harley teaches,
A display device, comprising: a display panel (Polarizer layer 114 which forms the top layer of LCD portion 59 of touch screen device 10 [0047] lines 5-6, Figure 9); and a pressure sensor under the display panel (electrode array underlies polarizer layer 114, Figure 9,[0047], lines 4-5), wherein the pressure sensor includes: a first substrate (at least one substrate[0033] line 3); a pressure sensing layer (touch sensing layer 104, [0033] line 11, Figure 3,4)   on one surface of the first substrate; and a driving electrode and a sensing electrode on the pressure sensing layer and spaced apart from each other (plurality of drive electrodes, [0012] line 6, A plurality of sense electrode, [0012], line 10), wherein the driving electrode and the sensing electrode are on a same layer (Figure 3 and Figure 4), and each of the driving electrode and the sensing electrode is directly on the pressure sensing layer (electrode array 62 is disposed in a single layer, [0037], lines 2-3, touch layer Figure 3, Figure 5 and Figure 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7, 9-13,15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harley et al. (US 2009/0194344 A1, hereinafter Harley) and further in view of Yasushi Matsuhiro et al. (US 2015/0276531 A1, hereinafter Yasushi).

Regarding claim 2, Harley teaches the pressure sensor of claim 1,

 	Harley does not teach the protruding structure of pressure sensing layers.

However, Yasushi teaches, the wherein the pressure sensing layer includes a first portion (convex 408, Figure 4) on one surface of the first substrate, and a plurality of second portions protruding (plurality of concave 409 parts Figure 4, [0058], lines 11-12) from the first portion toward the sensing electrode and the driving electrode 

 	Yasushi teaches, a pressure sensor comprises a dielectric layer, two electrode layers and a pair of insulating substrates. Yasushi, further teaches that at least one of the electrodes and the dielectric layer has concave and convex protrusion facing the other layer. Yasushi pressure sensor detects pressure based on the change of the contact area of electrode layer and the dielectric layer. The concave and convex protrusion of the electrode and dielectric layers improves the sensors sensing capability. According to Yasushi, the sensor can measure capacitance change accurately for both low and high pressures range improves miniaturization. (Yasushi [0006], [0012]).

Even though Yasushi teaches a pair of electrodes in different layer, it is obvious that the benefits as evident by above citation can be utilize to design a single electrode configuration with a dielectric layer protrusion touching the electrode. 

Harley is analogous to the claimed invention because it pertains to the pressure sensor measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied. Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of Yasushi with the benefits of miniaturization and having a better pressure sensitivity (Yasushi, [0012], lines 9-12)

 
    PNG
    media_image1.png
    798
    1259
    media_image1.png
    Greyscale

 
Examiners note: modified figure 4 showing the protrusion of the dielectric layer.
 

Regarding claim 3, the combined art of Harley and Yasushi in claim 2 makes obvious the pressure sensor of claim 2. As claimed in claim 3 Yasushi teaches, wherein the plurality of second portions (plurality of convex 408 and concave 409 parts Figure 4, [0058], lines 11-12) are in direct contact with the driving electrode and the sensing electrode (Where in the dielectric layer 406 and electrode layer 407 are in contact [0059], lines 4-5, Figure 4)


Regarding claim 4, the combined art of Harley and Yasushi in claim 2 makes obvious the pressure sensor of claim 3. Harley further teaches, as claimed in claim 4: the pressure sensor of claim 3, wherein the first portion is spaced apart (sense electrodes arranged in rows and drive electrodes arranged in columns [0037], lines 3-4, Figure 3) from the driving electrode and the sensing electrode with a space there between (the sparse electrode embodiment [0054] lines 3-4 and 17-18, Figure 13).

Regarding claim 5, the combined art of Harley and Yasushi in claim 2 makes obvious the pressure sensor of claim 4. Yasushi further teaches, as claimed in claim 5:-47-110116344.4184010 wherein a first contact area between the second portion and the driving electrode and between the second portion and the sensing electrode before pressure is applied to the pressure sensor is smaller(convex parts (103,108) of the electrode layers is decreased, [0033] lines5-9, figure 2a and 2b)  than a second contact area between the second portion and the driving electrode and between the second portion and the sensing electrode after pressure is applied to the pressure sensor. (The contact part width of dielectric layer and electrode layer increase [0037] line lines 6-7, Fig 2b). 

Regarding claim 6, the combined art of Harley and Yasushi in claim 2 makes obvious the pressure sensor of claim 3. Yasushi further teaches, as claimed in claim 6: the pressure sensor of claim 3, wherein the cross-section of the second portion has a semi-circular shape, a semi-elliptic shape, a triangular shape, a trapezoidal shape, or a rectangular shape. (depending on the magnitude of pressure, convex parts (103,108) of the electrode layers bite into dielectric layer 106 or the height of each of convex parts (103,108) of the electrode layers is decreased, [0033] lines5-9, figure 2a and 2b). It is implied that the deformation of concave or convex surfaces under pressure can result in the forms of semi- circle, triangular shape or trapezoidal shape.




Regarding claim 7, 
Harley teaches the pressure sensor of claim 1.

 	Harley does not teach the plurality of second portion of the pressure sensing layer protrude towards the first substrate.

 	Yasushi teaches, as addressed in claim 7; pressure sensor of claim 1
wherein the pressure sensing layer includes a first portion (plurality of concave 409 parts Figure 4, [0058], lines 11-12) on one surface of the first substrate, and a plurality of second portions indented (convex 408, Figure 4) from the first portion toward the first substrate.
Even though Yasushi teaches a pair of electrodes in different layer, it is obvious that the benefits as evident by above citation can be utilize to design a single electrode configuration with a dielectric layer protrusion touching the electrode. According to Yasushi, the sensor can measure capacitance change accurately for both low and high pressures range improves miniaturization. (Yasushi [0006], [0012]).

Harley is analogous to the claimed invention because it pertains to the pressure sensor measuring the change in capacitance. Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of Yasushi protrude pressure sensing layer with the benefits of miniaturization and having a better pressure sensitivity (Yasushi, [0012], lines 9-12)


Regarding claim 9, Harley teaches the pressure sensor of claim 1.

 	 Harley does not teach the plurality of second portion of the driving and sensing electrodes protrusion from a first portion.

Yasushi teaches, as claimed in claim 9 the pressure sensor of claim 1, wherein the driving electrode includes a first driving electrode portion (concave portion 309, figure 3), and a second driving electrode protruding (convex 308, Figure 3) from the first driving electrode portion to the pressure sensing layer, and the sensing electrode includes a first sensing electrode portion, and a second sensing electrode protruding from the first sensing electrode portion to the pressure sensing layer. (On the surface of the electrode layer facing the dielectric layer, a plurality of convex 308 parts and concave 309 parts [0045], lines 9-10, Figure 3)


    PNG
    media_image2.png
    593
    1020
    media_image2.png
    Greyscale



Harley is analogous to the claimed invention because it pertains to the pressure sensor measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied. Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the electrodes with the benefits of increasing the contact area consequently increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of electrode protrusion structure of Yasushi with the of above cited benefits and having a better pressure sensitivity (Yasushi, [0012], lines 9-12)


Regarding claim 10, the combined art of Harley and Yasushi in claim 9 makes obvious the pressure sensor of claim 10. Yasushi further teaches, the pressure sensor of claim 9, wherein the second driving electrode portion is in direct contact with the pressure sensing layer, and the second sensing electrode portion is in direct contact with the pressure sensing layer. (Dielectric layer 306 and electrode layer 307 are in contact [0055], lines4-5, Figure 3)

Regarding claim 11, Harley teaches the pressure sensor of claim 1. 

Harley does not teach the indentation pattern of sensing electrodes opposite direction to pressure sensing layer.

Yasushi teaches, as addressed in claim 11,
The pressure sensor of claim 1, wherein each of the driving electrode and the sensing electrode includes an indentation pattern (concave 509, Figure 5) indented in a direction opposite to the pressure sensing layer. (The whole electrode layer 507 has a corrugated shape [0062], lines 12, figure 5)


    PNG
    media_image3.png
    496
    727
    media_image3.png
    Greyscale



Harley is analogous to the claimed invention because it pertains to the pressure sensor measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied. Yasushi is considered analogous to the claimed invention because it is pertinent to the fine convex and concave indentation of electrodes creating void spaces When pressure applied the voids collapses in a very low-pressure range with the benefits of increasing the contact area consequently increasing the accuracy of capacitance change for different ranges of pressure ([0027] lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of electrode indentation pattern of Yasushi with the of above cited benefits and having a high resolution in the low-pressure range (Yasushi, [0027], lines 9-12).


Regarding claim 12, Harley teaches the pressure sensor of claim 1. 

Harley further teaches, the pressure sensor of claim 1, wherein each of the driving electrode and the sensing electrode extends along a first direction, and a plurality of the driving electrodes and a plurality of the sensing electrodes are provided; and the plurality of the driving electrodes and the plurality of the sensing electrodes are alternately arranged along a second direction crossing the first direction in a plan view (The layout of electrode array, [0038] line 1, Figure 3 and 4 also Figure 13), and each of the one driving electrode and the one sensing electrode includes a plurality of patterns.

 	However, Harley does not teach the electrodes plurality of protrusion patterns.

 Yasushi teaches, as claimed in claim 12; each of the one driving electrode and the one sensing electrode includes a plurality of patterns. (On the surface of the electrode layer facing the dielectric layer, a plurality of convex and concave parts [0045], lines 9-10, Figure 3)

Harley is analogous to the claimed invention because it pertains to the pressure sensor measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied. Yasushi is considered analogous to the claimed invention because it is pertinent to the fine convex and concave indentation of electrodes creating void spaces When pressure applied the voids collapses in a very low-pressure range with the benefits of increasing the contact area consequently increasing the accuracy of capacitance change for different ranges of pressure (Yasushi, [0027] lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of electrode indentation pattern of Yasushi with the of above cited benefits and having a high resolution in the low-pressure range (Yasushi, [0027], lines 9-12).


Regarding claim 13, Harley teaches, 
A pressure sensor, comprising: a first substrate (cover glass layer 104, Figure 8 [0046] line 3); a second substrate facing the first substrate; a pressure sensing layer on one surface of the first substrate facing the second substrate (polarizer layer 114, figure 8, [0046] line 5); and a driving electrode and a sensing electrode on one surface of the second substrate facing the first substrate and spaced apart from each other (electrode array 62 overlies polarizer layer 114, Figure 8, [0046], line 5), -49- wherein the driving electrode and the sensing electrode are on a same layer (electrode array substantially in a single plane, [0046] line 4-5), and the pressure sensing layer includes an uneven structure on a surface facing the driving electrode and the sensing electrode. 

 	Harley does not teach the uneven structure of the sensing layer facing the driving electrode and the sensing electrode.

However, Yasushi does teach the uneven part of the sensing layer facing the electrodes. (Yasushi, plurality of convex 408 and concave 409 parts Figure 4, [0058], lines 11-12).110116344.4184010

Harley is analogous to the claimed invention because it pertains to the pressure sensor comprising a first substrate and a second substrate with the sensing and driving electrodes in the same layer with the benefits of measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied (Harley, Figure 8, [0046], line 5). Yasushi is considered analogous to the claimed invention because it is pertinent to the uneven structure of the pressure sensing layer (fine convex and concave parts) of pressure sensing layer (dielectric layer) creating void spaces When pressure applied the voids collapses in a very low-pressure range with the benefits of increasing the contact area consequently increasing the accuracy of capacitance change for different ranges of pressure (Yasushi, [0027] lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of uneven structure of the pressure sensing layer of Yasushi with the of above cited benefits and having a high resolution of capacitance value in the low-pressure range (Yasushi, [0027], lines 9-12).


Regarding claim 15, Harley teaches the display device of claim 14. 
As claimed in claim 15: a display panel (Polarizer layer 114 which forms the top layer of LCD portion 59 of touch screen device 10 [0047] lines 5-6, Figure 9);

Harley does not teach the plurality of second portions of pressure sensing layer protruding from the first portion toward the electrodes.

However, Yasushi further teaches, the display device of claim 14, wherein the pressure sensing layer includes a first portion (convex 408, Figure 4) on one surface of the first substrate, and a plurality of second portions protruding from the first portion toward the sensing electrode and the driving electrode (plurality of convex 408 and concave 409 parts Figure 4, [0058], lines 11-12).

Harley is analogous to the claimed invention because it pertains to the pressure sensor measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied. Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of Yasushi with the benefits of miniaturization and having a better pressure sensitivity (Yasushi, [0012], lines 9-12)


Regarding claim 16, is rejected similarly as claim 7.



Regarding claim 18, Harley teaches the display device of claim 14. 

Harley does not teach the plurality of second portion of the driving and sensing electrodes protrusion from a first portion.

Yasushi further teaches, the display device of claim 14, wherein the driving electrode includes a first driving electrode portion (concave portion 309, figure 3), and a second driving electrode portion (convex 308, Figure 3) protruding from the first driving electrode portion toward the pressure sensing layer; the sensing electrode includes a first sensing electrode portion, and a second sensing electrode portion protruding from the first sensing electrode portion toward the pressure sensing layer; and the second driving electrode portion is in direct contact with the pressure sensing layer, and the second sensing electrode portion is in direct contact with the pressure sensing layer. (On the surface of the electrode layer facing the dielectric layer, a plurality of convex parts [0045], lines 9-10, Figure 3)

Harley is analogous to the claimed invention because it pertains to the pressure sensor measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied. Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the electrodes with the benefits of increasing the contact area consequently increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of electrode protrusion structure of Yasushi with the of above cited benefits and having a better pressure sensitivity (Yasushi, [0012], lines 9-12)


Regarding claim 19, Harley teaches the display device of claim 14

Harley does not teach the indentation pattern of sensing electrodes opposite direction to pressure sensing layer.

Yasushi teaches, the display device of claim 14, wherein each of the driving electrode and the sensing electrode includes an indentation pattern (concave 509, Figure 5) indented in a direction opposite to the pressure sensing layer. (The whole electrode layer 507 has a corrugated shape [0062], lines 12, Figure 5).

Harley is analogous to the claimed invention because it pertains to the pressure sensor measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied. Yasushi is considered analogous to the claimed invention because it is pertinent to the fine convex and concave indentation of electrodes creating void spaces When pressure applied the voids collapses in a very low-pressure range with the benefits of increasing the contact area consequently increasing the accuracy of capacitance change for different ranges of pressure ([0027] lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of electrode indentation pattern of Yasushi with the of above cited benefits and having a high resolution in the low-pressure range (Yasushi, [0027], lines 9-12).


Regarding claim 20, Harley teaches the display device of claim 14.

 Harley further teaches, The display device of claim 14, wherein each of the driving electrode and the sensing electrode extends along a first direction, and a plurality of the driving electrodes and a plurality of the sensing electrodes are provided; and the plurality of the driving electrodes and the plurality of the sensing electrodes are alternately arranged along a second direction crossing the first direction in a plan -51- 110116344.4184010 view, (Harley, The layout of electrode array, [0038] line 1, Figure 3 and 4 also fig 13), and each of the one driving electrode and the one sensing electrode includes a plurality of patterns. 
 	Harley does not teach the electrodes plurality patterns.

Yasushi teaches, as claimed in claim 20 each of the one driving electrode and the one sensing electrode includes a plurality of patterns. (On the surface of the electrode layer facing the dielectric layer, a plurality of convex and concave parts [0045], lines 9-10, Figure 3)

Harley is analogous to the claimed invention because it pertains to the display device with a display panel and a pressure sensor measuring the change in capacitance due to the change in thickness of the electrodes and sensing layer when pressure applied. Yasushi is considered analogous to the claimed invention because it is pertinent to the fine convex and concave indentation of electrodes creating void spaces When pressure applied the voids collapses in a very low-pressure range with the benefits of increasing the contact area consequently increasing the accuracy of capacitance change for different ranges of pressure (Yasushi, [0027] lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate the teachings of electrode indentation pattern of Yasushi with the of above cited benefits and having a high resolution in the low-pressure range (Yasushi, [0027], lines 9-12).


Allowable Subject Matter
Claim 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the combined art of Harley and Yasushi in claim 2 makes obvious the pressure sensor of claim 7, Yasushi further teaches, wherein the plurality of second portions overlap the driving electrode and the sensing electrode in a thickness direction (plurality of concave 409 parts and convex 408, Figure 4, [0058], lines 11-12), and do not overlap a space between the driving electrode and the sensing electrode.
However, Yasushi does not teach the absence of second portion overlap in the space between the electrode.
Both Harley and Yasushi are silent on the absence of second portion overlap in the space between the electrode.

Regarding claim 17, objected similarly as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yunjian Guo et al. (ACS Appl. Mater. Interfaces 2019, 11, 48594-48603,
 
Yunjian teaches that a high-performance capacitor sensor with the expected benefit of high sensitivity and wide sensing range of sensors can be developed by creating nanopillars (indent) on both sides of the dielectric layer or one side of the dielectric layer. (page 2, left Col. Lines 31-41, Figure 2, Figure 4, capacitive pressure sensor incorporating the dielectric film with single sided nanopillars (indented), page 3, right column line 9-12, Figure 4)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 7:30AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEONARD CHANG can be reached on (571) 270 - 3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILARA SULTANA/           Examiner, Art Unit 4143      

/REGIS J BETSCH/           Primary Examiner, Art Unit 2857